Title: From John Adams to John Adams, 16 October 1824
From: Adams, John
To: Adams, John



My Dear Grand Son John
Quincy 16th October 1824

Your frolicsome letter of the 10th of October has come to hand this morning and amidst the sinking and fainting infirmities of age has given me a temporary flash of spirits and has tirminated in the solid comfort of the arrival of your father and Mother and Miss Mary at Washington after tot et tanta discrimina rerum. The ladies must have had a severe trial your Mother is so much in the habit of going through every thing by sea and land that she seems to be invulnerable, give my love to her and Miss Mary.
I doubt not our great metropolis will make a decent figure in the reception of the General, who is cordially welcomed every where do not I beseech you throw cold water on the ardent enthusiasm of the Nation—let it run and be glorified for it is in honor of a character that has not paralel in history and it is not likely will ever have a Copy in any future time, all my apprehensions are that his fatigues will be too great for human nature to bear, France ought to glorify herself for having produced such a glorious character, I longed to be present with your Father in the company of Carrol and Howard and Peters and several of my old friends whom I shall never see again—Pray give me an account in your next of the health of your cousin Johnson Hellen I feel much interested in his prospects of health and fame.
The Crisis approaches, a fortnight or three weeks will subdue the Crisis.
We are all in an uproar here about Crawford tickets and Adams tickets there’s as much noise and nonsense here an any where else, I am weary of hearing the name of Adams treated with so little respect and ceremony. Our good Governor goes on very smoothly and seems to be as popular as any Governor as any Governor we have had I think, we have indeed never been very cordially united in any Governor since the revolution
Your affectionate / Grand father
John Adams